Exhibit 10.6


Exhibit “A-3”


Promissory Note

   
Date:
April 3, 2008
   
Maker:
Calypso Wireless, Inc., a Delaware corporation
   
Maker's Mailing Address:
     
2500 NW 79th Avenue, Suite 220
 
Miami, Florida 33122
   
Payees:
Drago Daic and Jimmy Williamson, P.C.
   
Place for Payment:
     
c/o Jimmy Williamson
 
4310 Yoakum Boulevard
 
Houston, Texas 77006-5818
   
Principal Amount:
     
$1,000,000.00 (ONE MILLION AND NO/100 DOLLARS)



  Settlement Agreement:


This Note is issued pursuant to the terms of that certain Settlement Agreement
between Maker and Drago Daic dated April 3, 2008 (the “Settlement Agreement”).


Annual Interest Rate:


Interest will accrue on the unpaid principal balance of this Note at the rate
per annum equal to (i) the lesser of the Prime Interest Rate plus 1% (as defined
below), adjusted on the first day of each calendar month based on the Prime
Interest Rate then in effect, or (ii) the maximum rate of interest allowed under
applicable law; provided, however, if at anytime the Prime Interest Rate drops
below 7.5% per annum, the Prime Interest Rate for purposes of interest accruing
on this Note shall be deemed to be 7.5% per annum; and provided, further, that
from and after the occurrence of any Event of Default and during the
continuation thereof, the outstanding principal balance of this Note will bear
interest at a rate (herein, the “Default Rate”) equal to the lesser of (i)
eighteen percent (18%) per annum, or (ii) the maximum rate of interest allowed
under applicable law.
 
$1Million Promissory Note

Page 1 of 4

--------------------------------------------------------------------------------


The Prime Interest Rate means the annual rate of interest announced from time to
time by JPMorgan Chase Bank as its base or prime commercial lending rate. If
that rate ceases to be available, the Prime Interest Rate will be a reasonably
comparable rate to be determined by Payee.


Payments will be applied first to accrued interest and the remainder to
reduction of the principal amount hereunder.


Terms of Payment:


Principal and interest will be due and payable in one lump sum payment on April
3, 2009.  Notwithstanding the provisions under Annual Interest Rate above, in
the event this Note, including principal and interest hereon, is not paid on or
before April 3, 2009, the Annual Interest Rate hereunder from the original Date
of this Note set forth above until paid in accordance herewith shall be at the
Default Rate.


Maker promises to pay to Payee, at the Place for Payment and in accordance with
the Terms of Payment, the Principal Amount together with interest accrued
thereon at the Annual Interest Rate.


 
 
Events of Default:

 
The principal sum evidenced by this Note, together with accrued interest, shall
become immediately due and payable at the option of Payee, without presentment
or demand or any notice to Maker or any other person obligated hereon, if any of
the following events or conditions (each of which shall constitute an "Event of
Default") shall occur or exist:
 
(A)
any failure by Maker to pay when due any installment of principal or interest or
any other fee due hereunder when due;
 
(B)
any failure of Maker to make any payments due under the terms of the Assignment
Agreement (as defined in the Settlement Agreement) or the Patent Mortgage and
Security Agreement (as defined in the Settlement Agreement) or any other
agreement (other than this Note) executed pursuant to the terms of the
Settlement Agreement and fails to cure such monetary default within ten (10)
days from the date of written notice of same, or if Maker breaches any
non-monetary provision of the Assignment Agreement, the Patent Mortgage and
Security Agreement or any other agreement executed pursuant to the terms of the
Settlement Agreement and (i) fails to cure such monetary default within twenty
(20) days from the date of the written notice of same or (ii) if such
non-monetary default is not of the nature than can reasonably be cured within
twenty (20) days, fails to promptly commence to cure the default within twenty
(20) days or fails to promptly completes such cure thereafter;
       

 
 
 
$1Million Promissory Note

Page 2 of 4

--------------------------------------------------------------------------------


 
(C)
the filing by Maker of a voluntary petition in bankruptcy, the adjudication of
Maker as a bankrupt or insolvent, the filing by Maker of any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors, or the appointment of any
trustee, receiver or liquidator or the making of any general assignment for the
benefit of creditors for the benefit of Maker or Maker’s admission in writing of
its inability to pay its debts generally as they become due.

Usury:


It is the intention of the parties hereto to conform strictly to applicable
usury laws as in effect from time to time during the term of this
Note.  Accordingly, if any transaction or transactions contemplated hereby would
be usurious under applicable law (including the laws of the United States of
America, or of any other jurisdiction whose laws may be mandatorily applicable),
then, in that event, notwithstanding anything to the contrary in this Note, it
is agreed as follows:  (i) the provisions of this paragraph shall govern and
control; (ii) the aggregate of all interest under applicable laws that is
contracted for, charged or received under this Note shall under no circumstances
exceed the maximum amount of interest allowed by applicable law, and any excess
shall be promptly credited to Maker by Payee (or, if such consideration shall
have been paid in full, such excess shall be promptly refunded to Maker by
Payee) (iii) neither Maker nor any other person or entity now or hereafter
liable in connection with this Note shall be obligated to pay the amount of such
interest to the extent that it is in excess of the maximum interest permitted by
the applicable usury laws; and (iv) the effective rate of interest shall be ipso
facto reduced to the maximum lawful interest rate.


Prepayment:


Maker shall have the privilege to prepay this Note at any time, and from time to
time, in whole or in part, without penalty or fee.  Any prepayment of principal
under this Note shall include accrued interest to the date of prepayment on the
principal amount being prepaid.


Waiver:


Maker and any other co-makers, endorsors, guarantors and sureties severally (i)
waive notice (including, but not limited to, notice of protest, notice of
dishonor and notice of intent to accelerate or notice of acceleration), demand,
presentment of payment, protest and filing of suit for the purpose of fixing
liability, (ii) consent that the time of payment hereof may be extended without
notice to them or any of them, (iii) expressly agree that it will not be
necessary for any holder hereof, in order to enforce payment of this Note by
them, to first institute suit or exhaust its remedies against Maker or any
others liable herefor, or to enforce its rights against any security herefor and
(iv) consent to any extensions or postponements of time of payment of this Note
or any other indulgences with respect hereto without notice thereof to any of
them.
 


 
$1Million Promissory Note

Page 3 of 4

--------------------------------------------------------------------------------




 
Security:


This Note is secured by the pledge of certain assets of Payee pursuant to the
terms of that certain Patent Mortgage and Security Agreement dated of even date
herewith between Maker and Payee.


Governing Law:


This Note will be construed under the laws of the state of Texas, without regard
to choice-of-law rules of any jurisdiction.





 
MAKER:
         
CALYPSO WIRELESS, INC.
         
BY: /s/ Cheryl L. Dotson    
 
Name: Cheryl L. Dotson
 
Title: CFO & Director







 
 
 

 
$1Million Promissory Note

Page 4 of 4

--------------------------------------------------------------------------------

